Citation Nr: 0003567	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  95-00 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for left ankle disability, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1981 to 
December 1984 and from December 1984 to December 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  The veteran's case was remanded in May 1997 for 
further development.  The case is again before the Board for 
appellate review.


FINDINGS OF FACT

1. All available evidence necessary for an equitable 
determination of the issue on appeal has been obtained.

2.  The veteran's left ankle disability is manifested by 
limitation of motion which more nearly approximates moderate 
than marked.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
left ankle disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, Diagnostic Code 5271 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  Additionally, the facts relevant to the 
claim have been properly developed and the statutory 
obligation of VA to assist the veteran in the development of 
the claim has been satisfied.  Id.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  38 
C.F.R. Part 4 (1999). Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran's service medical records reflect several 
instances of treatment for sprain of the left ankle in 1981, 
1982 and 1983.  There was no evidence of any type of 
fracture.  The veteran's January 1988 separation physical 
examination was negative for any abnormal findings pertinent 
to the left ankle.

The veteran filed a claim to establish service connection for 
a left ankle disability in October 1992.  She was afforded a 
VA orthopedic examination in November 1992.  The examiner 
reported that there was plantar flexion in the left ankle to 
75 degrees, and dorsiflexion to 0 degrees.  Supination was 
recorded as to 50 degrees.  There was no heat, redness, 
tenderness, swelling, or abnormal motion of the left ankle.  
An x-ray of the left ankle was interpreted to show no bony or 
joint abnormalities.  The examiner's diagnosis was some 
increased motion supination of both ankles.

The veteran was granted service connection for residuals of a 
left ankle sprain in February 1993.  She was assigned a 
noncompensable rating.

The veteran was afforded a VA orthopedic examination in April 
1994.  The veteran said that her ankle had become 
increasingly symptomatic and was sprained approximately once 
a week.  It did not swell or cause her to limp.  The examiner 
reported that the veteran walked with a normal gait and could 
stand on her toes and walk forward and backwards without 
difficulties.  She was able to tandem walk, duck walk, and 
squat without difficulties.  There were no palpable or 
visible bony deformities in the ankle and no evidence of 
swelling.  There was no tenderness to palpation.  The veteran 
said her normal area of tenderness was inferior and posterior 
to the medial malleolus.  She was able to plantar flex her 
foot to approximately 75 degrees and could dorsiflex to 5 
degrees.  She did have supination which was increased on the 
left to approximately 50 degrees and to the right to 40 
degrees.  The examiner stated that he could rotate the 
veteran's left ankle round to a full range of motion without 
difficulties or pain.  X-rays were interpreted to show no 
interval change from November 1992.  The examiner's diagnosis 
was that the veteran continued to have increased supination 
and laxity of the lateral ligaments but was not symptomatic 
at the time of the examination.

The veteran submitted several statements in 1994 wherein she 
complained of pain since service.  She also said that she was 
advised in service that she would need surgery on her left 
ankle.  Accordingly, she felt that an increased rating for 
her left ankle was justified.

In March 1996, the veteran submitted a statement advising 
that her left ankle caused her more problems since her left 
knee surgery in October 1995.  She also transmitted a copy of 
a clinic entry from the Kingfisher clinic dated in February 
1996.  The entry notes that the veteran had complained of 
left ankle pain since service and pain when walking and 
exercising.  She had persistent pain in the foot primarily 
when walking.  She was limited in the amount of standing and 
walking that she could do because of the pain.  Physical 
examination revealed no obvious deformity.  She had 
tenderness to palpation.  The range of motion was reported as 
dorsiflexion to 10 degrees and plantar flexion to 30 degrees.  
Moderate pes planus was noted.  X-rays revealed very mild 
degenerative arthritis primarily of the talocalcaneal joint.  
The diagnosis was symptomatic pes planus.

The veteran was afforded a VA orthopedic examination in April 
1996.  The veteran complained of left ankle and foot pain 
since service.  She tried to stay active by playing softball 
and basketball and doing some walking.  The examiner reported 
that the veteran was noted to limp on the left side.  The 
veteran had a grade III/IV pes planus.  She also had a mild 
hallux valgus deformity of the left great toe.  The ankle 
mortise was stable.  There were normal plantar flexion and 
dorsiflexion.  There was tenderness to palpation over the 
insertion of the Achilles tendon without evidence of 
swelling.  There were no trophic changes of the skin.  X-rays 
of the left ankle were interpreted to show mild degenerative 
changes affecting the ankle joint.  The examiner's diagnosis 
was chronic recurrent left ankle pain with normal examination 
except for pes planus and hallux valgus.  The examiner added 
that the veteran said that she sometimes had swelling that 
would extend from the foot up to the calf of her left foot.  
The examiner added that x-rays disclosed probable chronic 
instability of the ankle medially.

The veteran's left ankle disability rating was increased to 
10 percent in June 1996.

In August 1996, the veteran submitted additional records from 
the Kingfisher Clinic which reported physical findings 
relative to an August 1996 evaluation.  The records primarily 
addressed a left knee condition.  However, examination of the 
left ankle revealed some pronation of the foot.  There was no 
swelling or point tenderness.  Her range of motion of the 
left ankle was reported as normal.  

The veteran submitted a statement that was received in August 
1996 wherein she stated that her left ankle disability had 
worsened and that it affected her ability to maintain 
employment.  She was afforded a VA orthopedic examination in 
October 1996.  The veteran said that her left ankle sprained 
easily when she would twist it or step on it the wrong way.  
This would result in pain and swelling for several days.  She 
said she was limited to 15 minutes of walking before having 
increased pain.  She also said that her ankle seemed to swell 
every night and she would elevate it.  Physical examination 
disclosed the left ankle as slightly enlarged with a trace 
amount of joint effusion diffusely.  Plantar flexion was to 
45 degrees and dorsiflexion was to 0 degrees.  Internal and 
external deviation showed some laxity of the lateral 
ligaments.  She was able to walk on her toes and had a 
slightly antalgic gait although she did not use an assistive 
device.  The examiner's diagnosis was status post left ankle 
injury with limitation of motion, mild instability and mild 
degenerative joint disease.

The veteran testified at a Travel Board hearing in November 
1996.  She said that she could not stand on her left ankle 
for very long.  She had constant pain and she felt that her 
range of motion was limited.  She said that she had been 
prescribed an arch support and did notice some difference 
when she did use it.  She further testified that she could 
hear a grinding sound in her left ankle.  The veteran related 
that she received treatment from VA for her left ankle 
approximately every six months.  She also said that her pain 
was continuous and would increase with use.  Her left ankle 
would sprain easily and she had sprained it approximately 
four to five times per year.  Her last private treatment was 
at the Kingfisher Clinic in August 1996.

The veteran was afforded a VA orthopedic examination in 
January 1997.  She complained of ankle sprains every other 
month.  She also reported daily swelling of the left ankle 
that would subside over night.  She said that she could walk 
approximately two blocks before stopping because of pain in 
the left ankle joint.  She had no pain in the left ankle when 
sitting and usually put her weight on her right leg.  
Physical examination revealed that the left ankle appeared 
normal with no swelling or hypertrophy.  The veteran had a 
full range of motion of the left ankle as compared to the 
right ankle.  She did complain of some pain in the joint with 
full dorsiflexion.  She had some tenderness along the lateral 
malleolus although no abnormality was palpable.  There was no 
other joint tenderness.  The examiner reported some minimal 
laxity of the veteran's lateral ligament with no instability 
of the joint.  She did not attempt to heel or toe walk 
because she said she would have pain.  The examiner reported 
that there was good strength in the left leg and there was no 
unilateral muscle mass changes.  The examiner's diagnosis was 
recurrent sprain of left ankle by history.

In February 1997 the veteran submitted information pertaining 
to her claim to the Naval Board for Correction of Naval 
Records (NBCMR).  The material relates to her psychiatric 
difficulties in service and a separate, unrelated, claim with 
VA for entitlement to service connection for a psychiatric 
disability.  

Associated with the claims file are VA treatment records 
dated in March 1997 which reflect that the veteran underwent 
a Brostrum procedure on her left ankle in order to restore 
stability.  

As part of the Board's May 1997 remand the veteran was to 
asked to identify sources of treatment so that appropriate 
records could be obtained.  The veteran identified 12 
separate private facilities or providers.  The records from 
all but two were received by the RO.  Primarily, the records 
either reflect treatment for unrelated conditions or are 
duplicates of evidence already of record.  The private 
records do not provide any pertinent information regarding 
the veteran's left ankle disability.  

Associated with the claims file are additional VA treatment 
records for the period from September 1989 to May 1997.  The 
records relate to care provided to the veteran for a variety 
of unrelated conditions.  However, beginning in December 
1996, the veteran was noted to complain of increased left 
ankle pain.  Ultimately, the veteran had surgery on her left 
ankle as noted previously.  Outpatient entries dated in April 
and May 1997 report a good recovery from surgery.  

The veteran was afforded a VA examination for general medical 
purposes in October 1997.  The general medical examiner 
reported the left ankle as grossly normal with a full range 
of motion.  However, the veteran was noted to complain of 
pain in the joint with any motion.  No crepitus was palpable.  
The examiner remarked that it was difficult to test stability 
of the ankle because of pain in the ankle with stability 
testing.  The examiner's diagnosis was symptomatic left ankle 
with recurrent sprains with x-rays normal.

The veteran received a temporary disability rating of 100 
percent, as a result of her surgery and recovery period for 
her left ankle, in March 1998.  The 100 percent rating was 
effective from March 25, 1997, to May 31, 1997.  

The veteran was afforded an orthopedic examination in April 
1998.  The veteran related her history of surgery and 
postoperative rehabilitation.  She said that she still had 
left ankle pain.  She currently complained of limitation of 
motion and lancinating pain radiating over the lateral aspect 
of the left leg from the heel to the knee.  The pain would be 
precipitated by long periods of standing, walking or heavy 
lifting.  She said her ankle would swell on occasion.  She 
denied any further instability.  The examiner reported that, 
upon observation of the veteran's gait, she had early bunion 
deformity bilaterally.  The veteran was unable to heel walk 
and had difficulty toe walking on the left because of 
discomfort.  The examiner reported a well-healed scar on the 
lateral aspect of the ankle.  Range of motion was reported as 
dorsiflexion to 10 degrees and plantar flexion to 50 degrees.  
The veteran had a good dorsalis pedis pulse.  There was 
slight paresthesia about the lateral aspect of the foot to 
touch.  The ankle was stable on forced inversion and eversion 
and no pain was elicited on those maneuvers.  The examiner 
noted that there was no crepitation on active ankle motion.  
There was no swelling or synovial thickening or tenderness 
over the anterior aspect of the ankle.

An x-ray of the left ankle was interpreted to show no 
evidence of acute fracture or dislocation.  The soft tissues 
of the left ankle were within normal limits.  The examiner's 
diagnosis was status post postoperative left ankle 
reconstruction, fibular collateral ligaments, symptomatic.  
He added that he could not find any evidence of 
incoordination or fatigability on examination.  Further, 
there was no evidence of pain noted on passive maneuvers of 
the ankle.  The examiner stated that during periods of 
lancinating pain there would be additional limits on 
functional loss but he was unable to express this in terms of 
additional degrees of limitation of motion.  The examiner 
expressed an opinion as to job limitations for the veteran 
and concluded that the veteran's functional loss would be 
mild.

Associated with the claims file are VA treatment records for 
the period from February 1998 to August 1999.  The records do 
not show any treatment provided in regard to the left ankle.

The veteran's left ankle disability has been rated under 
Diagnostic Code 5271, which pertains to limitation of motion 
of the ankle.  38 C.F.R. § 4.71a (1999).  The veteran is 
currently rated as 10 percent disabled.  Under Diagnostic 
Code 5271, a 10 percent rating is applicable where there is 
moderate limitation of motion.  A 20 percent rating is for 
consideration where there is marked limitation of motion.

In regard to the issue of range of motion, the April 1998 VA 
examination reported the veteran's range of motion as 10 
degrees dorsiflexion and 50 degrees plantar flexion.  The 
October and January 1997 VA examinations disclosed that the 
veteran had a full range of left ankle motion.  The range of 
motion was reported as 0 degrees dorsiflexion and 45 degrees 
plantar flexion at VA examinations in October 1996 and as a 
normal range of motion in April 1996.  An April 1994 VA 
examination recorded dorsiflexion of 5 degrees and plantar 
flexion of 75 degrees while the VA examination report from 
November 1992 listed 0 degrees dorsiflexion and 75 degrees 
plantar flexion.  In evaluating range of motion values for 
the left ankle, the Board notes that the standard range of 
motion of the ankle is dorsiflexion from 0 to 20 degrees, and 
plantar flexion from 0 to 45 degrees, see 38 C.F.R. § 4.71, 
Plate II (1999).

In this case, the veteran's dorsiflexion has ranged from 0 
degrees to a full range of motion and back to 10 degrees, as 
of the latest VA examination in April 1998.  She has 
repeatedly been found to have full plantar flexion of the 
left ankle.  There is no objective evidence of any worsening 
of the range of motion from the VA treatment records through 
August 1999.  The veteran's recorded range of motion clearly 
does not justify an evaluation in excess of 10 percent.

In determining the degree of limitation of motion, 38 C.F.R. 
§ 4.40 regarding functional loss due to pain and 38 C.F.R. § 
4.45 regarding weakness, fatigability, incoordination, or 
pain on movement of a joint are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

There is no medical evidence of fatigability or 
incoordination of the ankle.  As noted above, however, the 
April 1998 VA examiner reported a slight weakness of the 
anterior tibial muscle and extensor hallux longus on the 
left.  The veteran's primary problem with her ankle had been 
laxity.  The laxity had been described as mild before being 
addressed by the March 1997 surgery.  At the April 1998 VA 
examination the veteran denied any further instability.  
Although the veteran has repeatedly complained of pain, 
objective evidence of pain has not been found, nor has 
crepitation, swelling or atrophy.  It was specifically 
determined on the April 1998 VA examination that there was no 
objective evidence of pain on passive range of motion.  
Although the April 1998 examiner noted that the veteran would 
experience additional limits on her functional ability during 
periods of lancinating pain, or flare-ups, medical evidence 
of frequent flare-ups is not of record and the fact remains 
that the veteran has repeatedly been found to have full 
dorsiflexion of the ankle.  The left ankle dorsiflexion has 
been limited on some occasions, but the limitation of 
dorsiflexion alone is not sufficient to establish even the 
presence of moderate limitation of motion.  

Therefore, with consideration of all pertinent disability 
factors, including weakness, laxity and pain on use or during 
flare-ups, the Board must never the less conclude that the 
degree of limitation of motion more nearly approximates 
moderate than marked.  Accordingly, an evaluation in excess 
of 10 percent is not warranted


ORDER

Entitlement to an evaluation in excess of 10 percent for left 
ankle disability is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

 

